DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-7 are presented for examination.
Claims 3-5 are cancelled.
Claims 1-2, 6-7 are allowed.

Invention
The Present invention teaches "An in-vehicle processing device includes an offset route generation part configured to generate an offset route by offsetting to an oncoming lane an outbound route in a street on which the host vehicle has previously traveled, a candidate point generation part configured to generate a plurality of candidate points that are candidates for a return route based on the offset route generated by the offset route generation part, a candidate route generation part configured to generate a plurality of candidate routes by connecting the candidate points generated by the candidate point generation part, and a route selection part configured to select the return route based on the plurality of candidate routes generated by the candidate route generation part.”
         
Reason for Allowance
Claims 1-2, 6-7 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/17/2022, Pages 1-17. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2, 6-7 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Meuleau et al. (US Pub. No.: 2015/0345959 A1) teaches “A method for controlling an autonomous vehicle includes obtaining information describing a roadway; defining a plurality of layers along the roadway between a starting position and a goal position, each layer having a first width, and each layer having a plurality of nodes that 

          Lee (US Pub. No.: 2015/0353085 A1) teaches “system and method for providing path planning and generation for automated lane centering and/or lane changing purposes for a vehicle traveling on a roadway, where the method employs roadway measurement values from a vision camera within an effective range of the camera and roadway measurement values from a map database beyond the range of the camera. The method uses the roadway measurement values from the camera to determine a desired path along a first segment of the roadway and identifies an end of the first segment based on how accurately the camera defines the roadway. The method then uses the roadway measurement values from the map database to determine the desired path along a second segment of the roadway that begins at the end of the first segment, where a transition from the first segment to the second segment is smooth.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.